Case: 19-10390      Document: 00515253166         Page: 1    Date Filed: 12/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 19-10390                              FILED
                                  Summary Calendar                    December 31, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN QUALLS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-293-8


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Melvin Qualls appeals his 151-month prison sentence arising from his
guilty-plea conviction for conspiring to possess with the intent to distribute
heroin. Specifically, Qualls challenges the district court’s enhancement of his
sentence under U.S.S.G. § 4B1.1, the career offender guideline. He argues that
one of his two predicate felony offenses is a juvenile conviction, and the
enhancement rendered his sentence substantively unreasonable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10390      Document: 00515253166    Page: 2   Date Filed: 12/31/2019


                                  No. 19-10390

      For the first time on appeal, Qualls contends that his January 1991 first-
degree murder offense, which he committed when he was 16 years old, did not
result in an adult conviction and thus could not serve as a predicate offense for
purposes of § 4B1.1. See U.S.S.G. § 4B1.2 cmt. n.1 (requiring a predicate
offense to result in an adult conviction). However, the relevant state court
documents, the presentence report, and Qualls own statements in the district
court that he was “certified as an adult” demonstrate that the offense resulted
in an adult conviction. See id. (stating that an offense is an adult conviction if
it is so classified “under the laws of the jurisdiction in which the defendant was
convicted”). Therefore, Qualls has failed to show that the district court plainly
erred in determining that the conviction could serve as a predicate offense for
the career offender enhancement. See § 4B1.1; Puckett v. United States, 556
U.S. 129, 135 (2009).
      Qualls has also failed to show that the district court abused its discretion
by imposing a substantively unreasonable sentence.         See United States v.
Diehl, 775 F.3d 714, 724 (5th Cir. 2015). Qualls’s contention that the district
court gave too much weight to his two youthful and decades-old murder
offenses and too little weight to his extremely disadvantaged childhood and
significant rehabilitative efforts is insufficient to rebut the presumption of
reasonableness applicable to his within-guidelines sentence. See United States
v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                        2